[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
We have heard oral argument and reviewed the parties' excellent briefs. We conclude on this record that the defendant has failed to demonstrate clear grounds for us to exercise our legal discretion to order any party to be absent while another party is being deposed. The motion is denied. Anderson v. Snyder, 91 Conn. 407, 408-09 (1917); Helfferichv. Farley, 36 Conn. Sup. 333-34 (1980).
In view of a party's right to be present at a deposition and the Anderson
court's admonition that an order of exclusion to a party be "sparingly exercised," we decline to speculate what might occur at the deposition; presume regularity; and are NOT persuaded by the somewhat contrary CT Page 10869 authority of Donahue v. Nurses Registry, Inc. 40 Conn. Sup. 196-97 (1984).
Murray, J. 13 October 1995